                 Case 1-19-43516-ess              Doc 68        Filed 06/11/20          Entered 06/12/20 00:12:21


                                               United States Bankruptcy Court
                                               Eastern District of New York
In re:                                                                                                     Case No. 19-43516-ess
Michael Krichevsky                                                                                         Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0207-1                  User: sjackson                     Page 1 of 1                          Date Rcvd: Jun 09, 2020
                                      Form ID: pdf000                    Total Noticed: 4


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 11, 2020.
db             +Michael Krichevsky,   4221 Atlantic Ave,    Brooklyn, NY 11224-1023
cr             +Select Portfolio Servicing, Inc. as servicer for,     c/o Frenkel Lambert et al.,
                 53 Gibson Street,   Bay Shore, NY 11706-8369
cr             +Select Portfolio Servicing, Inc., as Servicer Agen,     c/o The Margolin & Weinreb Law Group LLP,
                 165 Eileen Way - Suite 101,    Syosset, NY 11791-5324
cr             +Wells Fargo Bank, N.A. as servicing agent for U.S.,     Woods Oviatt Gilman, LLP,
                 500 Bausch & Lomb Place,    Rochester, NY 14604-2715

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 11, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 9, 2020 at the address(es) listed below:
              Alan Smikun    on behalf of Creditor    Select Portfolio Servicing, Inc., as Servicer Agent for
               U.S. Bank NA, successor trustee to Bank of America, NA, successor in interest to LaSalle Bank NA,
               on behalf of the holders of the WaMu Mortgage alansm@nyfclaw.com, amelia@nyfclaw.com
              Aleksandra Krasimirova Fugate    on behalf of Creditor    Wells Fargo Bank, N.A. as servicing agent
               for U.S. Bank National Association, as Trustee for Banc of America Funding Corporation Mortgage
               Pass-Through Certificates, Series 2006-F afugate@woodsdefaultservices.com,
               bkinbox@woodsdefaultservices.com
              Brittany J Maxon    on behalf of Creditor    Wells Fargo Bank, N.A. as servicing agent for U.S.
               Bank National Association, as Trustee for Banc of America Funding Corporation Mortgage
               Pass-Through Certificates, Series 2006-F bmaxon@woodsdefaultservices.com,
               bkinbox@woodsdefaultservices.com
              Josh Russell     on behalf of Creditor    New York State Department of Taxation and Finance
               josh.russell@tax.ny.gov
              Marianne DeRosa     on behalf of Trustee Marianne DeRosa Derosa@ch13mdr.com,
               mderosa13@ecf.epiqsystems.com
              Michelle C Marans    on behalf of Creditor    Select Portfolio Servicing, Inc. as servicer for
               U.S. Bank NA, successor trustee to Bank of America, NA, successor in interest to LaSalle Bank NA,
               on behalf of the holders of the WaMu Mortgage Pass-T MMarans@flwlaw.com, jspiegelman@flwlaw.com
              Office of the United States Trustee    USTPRegion02.BR.ECF@usdoj.gov
                                                                                              TOTAL: 7
Case 1-19-43516-ess   Doc 68   Filed 06/11/20   Entered 06/12/20 00:12:21
       Case 1-19-43516-ess       Doc 68     Filed 06/11/20     Entered 06/12/20 00:12:21




5IF$PVSUXJMMDPOTJEFSUIF%FCUPShTSFRVFTUUPBNFOEUIF.BZ 4DIFEVMJOH0SEFSBOEUPBEKPVSO
8FMMT'BSHPhT4UBZ3FMJFG.PUJPOBOEUIF%FCUPShT.PUJPOUP4USJLFUPBOPUIFSEBUFBUUIF+VOF 
DPOUJOVFEDBTFNBOBHFNFOUDPOGFSFODF

*5*44003%&3&%




                                                                ____________________________
    Dated: Brooklyn, New York                                          Elizabeth S. Stong
           June 8, 2020                                         United States Bankruptcy Judge
